Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 1 of 16




                                                 7018 0040 0001 1393 4908
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 2 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 3 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 4 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 5 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 6 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 7 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 8 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 9 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 10 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 11 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 12 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 13 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 14 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 15 of 16
Case 1:18-cv-01768-MBH Document 24 Filed 08/20/19 Page 16 of 16
